Citation Nr: 1806171	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  09-47 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2014 and April 2016, the Board remanded the claims for service connection for bilateral lower extremity neuropathy, bilateral upper extremity neuropathy, an increased rating for DM and the claim to reopen service connection for a psychiatric disability.

In a May 2016 rating decision, service connection for bilateral lower extremity neuropathy was granted.  That was a complete grant of the benefit sough with respect to the issue of service connection for bilateral lower extremity neuropathy and, as such, that issue was no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In March 2017, the Board denied an increased rating for diabetes mellitus and denied reopening the claim for service connection for a psychiatric disability.  The Board remanded the claim for service connection for neuropathy of the bilateral upper extremities.

In an August 2017 rating decision, service connection for right upper extremity peripheral neuropathy was granted, representing a complete grant of the benefit sought with respect to that disability.  See Grantham, 114 F.3d at 1158.  Thus, the remaining claim on appeal is service connection for left upper extremity peripheral neuropathy.

The Board acknowledges the Veteran's representative's argument that the propriety of the initial rating for right upper extremity peripheral neuropathy is on appeal.  See January 2018 Brief.  Specifically, it is argued that the rating for that disability is part and parcel to the claim for an increased rating for DM.  However, as explained above, an increased rating for DM was denied by the Board in March 2017.  As Board decisions are final upon issuance and the Veteran noted no appeal of the March 2017 Board decision, that issue is not on appeal and the Board lacks jurisdiction over such.  See 38 U.S.C. § 7104(b) (2012); 38 C.F.R § 20.1100(a) (2017).   An August 2017 rating decision granted service connection for peripheral neuropathy of the right upper extremity (and assigned an initial 10 percent rating) and continued the 40 percent rating for DM.  However, the Veteran did not submit a notice of disagreement on a standardized form following the issuance of that rating decision.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a notice of disagreement be on a standardized form is effective March 24, 2015).  The Veteran was advised of the requirement to file a notice of disagreement on a standardized form in an August 2017 letter, which accompanied the August 2017 rating decision.  In any event, the first evidence of any disagreement with the initial rating assigned for the right upper extremity neuropathy was in the January 2018 brief.  For the above reasons, the Board lacks jurisdiction over that claim and it is referred to the agency of original jurisdiction, to include again informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).


FINDING OF FACT

The preponderance of the evidence does not show any peripheral neuropathy of the left upper extremity that is caused or aggravated by service-connected DM.




CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected DM have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the March 2017 remand directives has been achieved, with respect to the claim remaining on appeal.  Pursuant to the remand, in April 2017, a VA examiner offered an opinion as to whether it is at least as likely as not that the Veteran's left ulnar mononeuropathy was caused or aggravated by his service-connected DM.  As such, substantial compliance with the March 2017 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).   Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310 provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The Veteran asserts that he has peripheral neuropathy of the left upper extremity that is secondary to service-connected DM.  He does not assert that any left upper extremity neuropathy is related to service. See, e.g., October 2008 Claim.  As this theory of entitlement is not by the Veteran or raised the evidence of record, the Board will not address it.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The Veteran was afforded VA examinations in January 2009 and December 2015.  At those examinations, neurological abnormalities in the Veteran's left upper extremity were not found.

However, an April 2016 VA treatment record noted an abnormal electrodiagnostic study.  There was evidence of a very mild ulnar mononeuropathy with irritation, mainly at the left elbow. There were no other noted abnormalities of the left upper extremity.

In April 2017, a VA examiner opined that it was less likely than not that the left ulnar mononeuropathy was caused or aggravated by service-connected DM.  As rationale, the examiner cited a hospital-based study that found the risk factors for ulnar mononeuropathy included smoking, educational level and work experience.  The study concluded that gender, body mass index, alcohol consumption, elbow trauma, diabetes, and hypertension were not found to be risk factors for ulnar mononeuropathy.  The examiner also explained that ulnar nerve lesions can be related to acute trauma, nerve compression, traction, or friction from leaning on the elbow.  Intrinsic causes were noted as osteophytes, arthritis, synovitis, anomalous muscles or fibrous bands, ganglia, and other mass lesions.  Finally, it was noted that subluxation of the ulnar nerve laterally over the medial epicondyle is a potential cause of ulnar mononeuropathy, but its role is sometimes unclear.  Thus, the examiner concluded that it was less likely than not that ulnar mononeuropathy was caused or aggravated by service-connected DM. 

The Board finds that the April 2017 VA medical opinion to be probative as to whether the Veteran's diagnosed left ulnar mononeuropathy is related to his service-connected DM.  The examining clinician reviewed and discussed the medical evidence of record and the Veteran's pertinent history and explained the reasons for the conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the examiner addressed both causation and aggravation.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The remaining medical evidence includes post-service VA and private treatment records, but does not address whether there is a link between any left upper extremity disability and service-connected DM.

The Board has also considered the Veteran's statements regarding his belief that he has left upper extremity neuropathy that is related to his service-connected DM.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between any currently diagnosed disability and his DM.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Additionally, he is not competent to diagnose left upper extremity neuropathy-a disease effecting the nerves.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The etiology of any left upper extremity disability is also a complex medical matter question because it involves internal and unseen system processes unobservable by the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned April 2017 opinion of the VA examiner is of greater probative weight than the generic lay statements of the Veteran.

For the foregoing reasons, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's left upper extremity disability and his service-connected DM, on either a causation of aggravation basis.  Entitlement to service connection is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected DM, is denied.

 

____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


